DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/18/2022 Amendments/Arguments, which directly amended claims 1-2, 4-6, 9, 12-13; and traversed the rejections of the claims of the 12/20/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-13 are allowed.
Regarding claims 1 and 12-13, an information processing method, system, and product for acquiring and checking position information as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,642,284 discloses an unmanned aerial vehicle (UAV) may navigate to place a ground structure, having a known location, into a field of view of a camera and capture imagery of the ground structure.  Algorithms may be used to identify the ground structure to determine its known location.  Ground structures may include identifiers that provide the known location and/or other information to enable determination of the known locations.  Algorithms may determine an offset distance of the UAV from the ground structure to enable determination of a location of the UAV.  For example, the images may be used to determine a distance and angle(s) from the ground structure when the ground structure is shown in a perspective view and has features that indicate orientation.  In some embodiments, the UAV may transmit its location to other UAVs, and/or may create and/or transmit a corrected GPS location based on the location determined by the ground structure.
US 2020/0379126 discloses an information processing system including: a plurality of survey markers each including a GNSS reception unit that receives a signal from a GNSS satellite; a first position measurement unit that measures a ground position of at least one survey marker on the basis of the signals received by the plurality of survey markers; and a processing unit that detects the survey marker from a captured image captured by a UAV and including the survey marker, and associates a position of the detected survey marker in the captured image with the ground position.
US 9,720,093 discloses systems and methods for surveying using a GNSS device.  In one example method, a GNSS device may be used to determine the location of points along a path and to add those points to a set of points representing the path.  When adding each point, the device may determine if the point represents a new point or a previously measured point.  If the point is a new point, the device may add the point to the set of points.  If the point is a previously measured point, the device may display one or more previously measured points to allow the user to select which previously measured point corresponds to the point currently being measured.  The user may select a previously measured point and a point may be added to the set of points using the location of the selected previously measured point.
US 5,528,518 discloses a portable data acquisition device, including a position-determining device and data collector, determines and stores positional data associated with objects positioned in a geographical area within sight of the device.  Data representative of attributes associated with the objects are also stored in the device.  The data stored in the device can be transferred to processing circuitry of a computer and absolute positional coordinates of the objects are determined.  The absolute positional coordinates and the data representative of the attributes associated with the objects are placed in files accessible by geographic information system (GIS) software which utilizes the data to form a geographic information system (GIS) database from which GIS maps may be formed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646